—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (R. Goldberg, J.), dated June 26, 1998, which, in effect, denied his motion for leave to enter a judgment upon the defendant’s failure to answer the complaint and granted the defendant’s cross motion, inter alia, to dismiss the complaint pursuant to CPLR 3211 (a) (7).
Ordered that the order is affirmed, with costs.
The Supreme Court did not err in dismissing the complaint since no cause of action was stated against the defendant.
*312The plaintiff’s remaining contentions are without merit. Ritter, J. P., Krausman, Florio and Feuerstein, JJ., concur.